UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-2508


CONSOLIDATION COAL COMPANY; CONSOL ENERGY, INCORPORATED,

                Petitioners,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; HERMAN H. WILLIAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board
(13-0036-BLA).


Submitted:   July 14, 2014                    Decided:    June 17, 2015


Before FLOYD and    THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


George E. Roeder, III, Kathy L. Snyder, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Petitioners. M. Patricia Smith,
Solicitor of Labor, Rae Ellen James, Associate Solicitor, Gary
K. Stearman, Jonathan Peter Rolfe, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C.; Joseph E. Wolfe, Ryan C. Gilligan,
WOLFE, WILLIAMS, RUTHERFORD & REYNOLDS, Norton, Virginia, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Consolidation     Coal    Company        seeks    review    of     the    Benefits

Review Board’s decision and order affirming the administrative

law judge’s award of black lung benefits to former miner Herman

H.   Williams,    pursuant      to   30   U.S.C.        §§    901-945    (2012).      Our

review of the record discloses that the ALJ’s decision is based

upon    substantial      evidence     and       that    the    Board’s     decision    is

without reversible error.            Accordingly, we deny the petition for

review.     We dispense with oral argument because the facts and

legal    contentions     are    adequately        presented       in     the    materials

before    this   court    and   argument        would    not    aid     the    decisional

process.


                                                                        PETITION DENIED




                                            2